GUARANTY AND SURETYSHIP AGREEMENT

                IN CONSIDERATION of the credit accommodation granted or to be
granted by CITIZENS BANK OF PENNSYLVANIA, a banking institution organized under
the laws of the Commonwealth of Pennsylvania (the “Lender”), to INTERNATIONAL
PLASTICS AND EQUIPMENT CORP., a Pennsylvania corporation (the “Principal”),
pursuant to that certain Revolving Credit and Term Loan Agreement dated as of
February 18, 2005 between the Lender and the Principal (the “Loan Agreement”)
and that certain Revolving Credit Loan Note in the maximum principal amount of
$3,500,000, the Term Note in the original principal amount of $1,500,000 and the
Multi-Draw Term Note in the maximum principal amount of $1,000,000 each dated as
of February 18, 2005 and payable by the Principal to the Lender (the “Notes”)
and under the other Guaranteed Liabilities (as hereinafter defined), the
undersigned; (i) guarantees and unconditionally becomes surety to the Lender,
its successors, endorsees and assigns, for the payment on demand or at maturity
of all Guaranteed Liabilities (as hereinafter defined); (ii) assents to all
agreements made or to be made with the Lender by the Principal under or in
connection with the transactions contemplated by the Loan Agreement or any of
the other Guaranteed Liabilities; (iii) consents that the Lender may, by action
or inaction, (a) exchange or surrender any property pledged by the Principal or
any other obligor or provider of security for the Guaranteed Liabilities or any
other obligations of the Principal to the Lender, (b) renew or change the terms
of any or all of the Principal’s liabilities under the Loan Agreement or any of
the other Guaranteed Liabilities, or (c) waive any of the Lender’s rights or
remedies against the Principal or any other surety or guarantor of the
Principal’s liabilities under the Loan Agreement, any of the other Guaranteed
Liabilities or under any other agreement or instrument of indebtedness; and (iv)
waives any right, under any statute or rule of law, where such right or rights
can be legally waived, to require the Lender to take any action against the
Principal or to marshal its claims against any or all of the Principal’s assets.

“Guaranteed Liabilities” shall mean all liabilities (primary, secondary, direct,
contingent, sole, joint and/or several) of the Principal to the Lender, now or
hereafter arising, including, without limitation, (a) all liabilities now or
hereafter arising under the Loan Agreement, the Notes and any and all other
documents and agreements executed and delivered by the Principal to the Lender
in connection with the Loan Agreement, (b) all other debts, liabilities, duties
and obligations of the Principal to the Lender now existing or contracted or
incurred after the date of this Agreement, whether arising under or in
connection with the Loan Agreement or arising under any other agreement,
instrument or undertaking made by or for the benefit of the Borrower to or for
the benefit of the Bank including, without limitation, all obligations under any
interest rate cap, swap, hedge or other interest rate protection agreement, cash
management or treasury agreement or currency exchange agreement, credit or debit
card program or agreement and all reimbursement and other obligations arising
under or with respect to any letters of credit, and (c) all costs and expenses
incurred by the Lender in the collection of any of the Guaranteed Liabilities or
in connection with the enforcement of any of the duties and obligations of the
Principal to the Lender, including reasonable attorneys’ fees and legal
expenses.

--------------------------------------------------------------------------------



The obligations of the undersigned under this Agreement are direct and primary
obligations of the undersigned and are independent of the Guaranteed
Liabilities, and a separate action or actions may be brought against the
undersigned regardless of whether action is brought against the Principal, any
other guarantor or surety or any other person or whether the Principal, any
other guarantor or surety or any other person is joined in any such action or
actions. Furthermore, the obligations of the undersigned under this Agreement
shall be absolute, unconditional and irrevocable, irrespective of (x) any lack
of legality, validity, enforceability, allowability (in a bankruptcy,
insolvency, reorganization, dissolution or similar proceeding, or otherwise), or
any avoidance or subordination, in whole or in part, of any of the Guaranteed
Liabilities, (y) any bankruptcy, insolvency, reorganization, dissolution or
similar proceedings with respect to, or any change, restructuring or termination
of the corporate structure or existence of, the Principal, the undersigned or
any other person, or (z) any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Principal or a guarantor or
surety.

                The undersigned further agrees that:

                1.             The undersigned need not be notified by the
Lender of its acceptance of this Agreement or of its intention to act in
reliance on this Agreement, or of any loan to or any other transaction between
the Lender and the Principal or any default by the Principal or Event of Default
under the Loan Agreement or any of the other Guaranteed Liabilities.

                2.             The undersigned will hold harmless the Lender and
will pay to the Lender on demand all costs and expenses (including reasonable
counsel and paralegal fees) which may be incurred in the enforcement of any of
the Guaranteed Liabilities of the Principal, or of the rights of the Lender
against the undersigned.

                3.             Until such time as all Guaranteed Liabilities are
finally and irrevocably paid in full, the undersigned agrees not to seek
recourse against the Principal by subrogation or otherwise in the event the
undersigned is called upon to pay the Lender under the suretyship established by
this Agreement. Until such time as all Guaranteed Liabilities are paid in full,
the undersigned irrevocably waives any and all rights it may have at any time
(whether arising directly or indirectly, by operation of law or contract) to
assert any claim against any or all of the Principal on account of payments made
by the undersigned under this Agreement, including, without limitation, any and
all rights of subrogation, reimbursement, exoneration, contribution or
indemnity.

2

--------------------------------------------------------------------------------



                4.             If any Secured Liability of the Principal to the
Lender is not paid when due, the Lender: (a) may forthwith recover from the
undersigned the full amount of any liability under this Agreement, at any time
or times without demand, notice, presentment or protest of any kind to any party
including the undersigned (all of which are waived); and (b) may sell all or any
part of any property held as security under this Agreement on any exchange or at
public or private sale at the option of the Lender, at any time or times without
advertisement or demand upon or notice to the undersigned (all of which are
waived), except such notice as is required by applicable statute and cannot be
waived, with the right on the part of the Lender or its nominee to become the
purchaser of the property at such sale (unless prohibited by statute).

                5.             The undersigned agrees and acknowledges that its
liability under this Agreement is absolute and that no set-off, recoupment,
claim, reduction or diminution of any obligation, or any defense of any kind or
nature, which the undersigned or the Principal now have or in the future may
have against the Lender shall be available under this Agreement to the
undersigned against the Lender, except that the undersigned may assert as a
defense against the Lender only full, final and irrevocable payment and
performance by the undersigned or the Principal of all obligations of the
Principal and the undersigned to the Lender.

                6.             This Agreement will continue as to the
undersigned until all Guaranteed Liabilities of the Principal to the Lender are
satisfied in full and all loan agreements, obligations and duties with respect
to such indebtedness are terminated.

                7.             If any settlement, discharge, payment, grant of
security or transfer of property relating to discharging any duty or liability
created under this Agreement is rescinded or avoided by virtue of any provision
of any bankruptcy, insolvency, or other similar law affecting creditors’ rights,
the Lender will be entitled to recover the value or amount of any such
settlement, discharge, payment, grant of security or transfer of property from
the undersigned as if such settlement, discharge, payment, grant of security or
transfer of property had not occurred.

                8.             Any failure by the Lender to exercise any right
under this Agreement will not be construed as a waiver of the right to exercise
the same or any other right at any other time and from time to time thereafter.

3

--------------------------------------------------------------------------------



                9.             The undersigned represents and warrants to the
Lender that: (a) the undersigned is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Nevada; (b) the
undersigned has power and authority to execute, deliver and perform the
provisions of this Agreement and all such action has been duly and validly
authorized by all necessary corporate proceedings on its part; (c) this
Agreement has been duly and validly executed by the undersigned and constitutes
a legal, valid and binding obligation of the undersigned, enforceable in
accordance with the terms of this Agreement and; (d) neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
in this Agreement nor the performance of or compliance with the terms and
conditions of this Agreement will (i) violate any law, or (ii) conflict with or
result in a breach of or a default under the articles of incorporation or bylaws
of the undersigned or any material agreement or instrument (other than
agreements and instruments in favor of the Lender) to which the undersigned or
any of its properties may be subject or bound.

                10.           This Agreement will be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania. The undersigned
consents to the exclusive jurisdiction and venue of the Federal and State courts
located in Allegheny County, Pennsylvania in any action on, relating to or
mentioning this Agreement.

                (a)           The undersigned hereby agrees that any suit,
action or proceeding with respect to this Agreement or any judgment entered by
any court in respect of any thereof may be brought in the Court of Common Pleas
of the Commonwealth of Pennsylvania, Allegheny County or in the United States
District Court for the Western District of Pennsylvania, as the party commencing
such suit, action or proceeding may elect in its sole discretion; and the
undersigned hereby irrevocably submits to the jurisdiction of such courts for
the purpose of any suit, action, proceeding or judgment.

                (b)           The undersigned hereby irrevocably waives any
objection that it may now or hereafter have to the laying of the venue of any
suit, action or proceeding arising out of or relating to this Agreement brought
in Court of Common Pleas of the Commonwealth of Pennsylvania, Allegheny County
or in the United States District Court for the Western District of Pennsylvania,
and hereby further irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

                (c)           The undersigned irrevocably waives, to the fullest
extent permitted by applicable law, any claim that any action or proceeding
commenced by the Lender relating in any way to this Agreement should be
dismissed or stayed by reason, or pending the resolution, of any action or
proceeding commenced by the undersigned relating in any way to this Agreement
whether or not commenced earlier. To the fullest extent permitted by applicable
law, the undersigned shall take all measures necessary for any such action or
proceeding commenced by the Lender to proceed to judgment prior to the entry of
judgment in any such action or proceeding commenced by the undersigned.

4

--------------------------------------------------------------------------------



                                11.           The undersigned hereby represents
and warrants to the Lender as follows:

                (a)           The provisions of Article III of the Loan
Agreement are hereby incorporated by reference (together with all related
definitions and cross references). The undersigned hereby represents and
warrants to the Lender as provided therein.

                (b)           Each request (including any deemed request) by the
Principal for any extension of credit under the Loan Agreement or any other
document or agreement evidencing any of the Guaranteed Liabilities shall be
deemed to constitute a representation and warranty by the undersigned to the
Lender that the representations and warranties made by the undersigned in this
Section 11 are true and correct on and as of the date of such request with the
same effect as though made on and as of such date. Failure by the Lender to
receive notice from the undersigned to the contrary before the Lender makes any
extension of credit under the Loan Agreement or any other document or agreement
evidencing any of the Guaranteed Liabilities shall constitute a further
representation and warranty by the undersigned to the Lender that the
representations and warranties made by the undersigned in this Section 11 are
true and correct on and as of the date of such extension of credit with the same
effect as though made on and as of such date.

                12.           Reference is hereby made to the provisions of
Articles V and VI of the Loan Agreement (together with all related definitions
and cross­ references). To the extent such provisions impose upon the Principal
a duty to cause the undersigned to do or refrain from doing certain acts or
things or to meet or refrain from meeting certain conditions, the undersigned
shall do or refrain from doing such acts or things, or meet or refrain from
meeting such conditions, as the case may be.

                13.           (a)           Neither the undersigned nor any
Affiliate of the undersigned is in violation of any Anti-Terrorism Law or
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.

5

--------------------------------------------------------------------------------



                (b)           Neither the undersigned nor any Affiliate of the
undersigned or their respective agents acting or benefiting in any capacity in
connection with the Guaranteed Liabilities or other transactions hereunder, is
any of the following (each a “Blocked Person”): (i) a Person that is listed in
the annex to, or is otherwise subject to the provisions of, the Executive Order
No. 13224; (ii) a Person owned or controlled by, or acting for or on
behalf of, any Person that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order No. 13224; (iii) a Person or entity
with which the Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law; (iv) a Person or entity that commits,
threatens or conspires to commit or supports “terrorism” as defined in the
Executive Order No. 13224; (v) a Person or entity that is named as
a “specially designated national” on the most current list published by the U.S.
Treasury Department Office of Foreign Asset Control at its official website or
any replacement website or other replacement official publication of such list,
or (vi) a person or entity who is affiliated or associated with a person or
entity listed above. Neither the undersigned, nor to the best of its knowledge,
any of the Affiliates of the undersigned, acting in any capacity in connection
with the Guaranteed Liabilities or any other transaction hereunder (i) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any Blocked Person, or (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order No. 13224.

                (c)           For purposes of this Section 12, the following
terms shall have the meanings ascribed to such terms below.

Anti-Terrorism Laws  shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

Executive Order No. 13224  shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

USA Patriot Act  shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

                14.           The provisions of this Agreement are intended to
be severable. If any provision of this Agreement shall for any reason be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting the validity or
enforceability of such provision in any other jurisdiction or any other
provision of this Agreement in any jurisdiction.

6

--------------------------------------------------------------------------------



           

                15.           THE UNDERSIGNED WAIVES ANY RIGHT TO TRIAL BY JURY
IN ANY ACTION ON, RELATING TO OR MENTIONING THIS AGREEMENT.  
INITIAL:
   

           JG          

                IN WITNESS WHEREOF, and intending to be legally bound hereby,
the undersigned has duly executed this Agreement as of the 18th day of February,
2005.

IPEC HOLDINGS, INC.

By:   /s/ Joseph Giordano, Jr.       —————————————     Title:   President      
—————————————     Name:   Joseph Giordano, Jr.       —————————————    

             7

--------------------------------------------------------------------------------